Z a PACE: 1

ACCOUNT: GM 03/14/2014
DOCUMENTS: 13
TERRY L HOPE LS
3
10
*****MNOBILITI IS NOW AVAILABLE AT TNBANK! !*****
Online Banking Consumer customers can now access account information on
their Mobile Phone. It's quick, convenient access at no cost to you. To
enroll, simply log in to your Online Banking account and click enroll.
If you have already chosen "Ask Me Later" or "Decline" you can still
enroll by going to My Profile, scroll down to Mobile Banking Profile,
then click Manage Device(s). You have the option to use Text Banking,
Browser Banking or download the App. Enroll today!
FREEDOM CHECKING accouNT
LAST STATEMENT 02/14/14 100. 48
3 CREDITS 18,512.95
55 DEBITS 8,082. 74
THIS STATEMENT 03/14/14 10,530.69
=e Se ee ee - - — DEPOSITS - - - - - - - “=
Si wk Se Sh ee ee ee OTHER CREDITS: - =e ss me me me =

DESCRIPTION DATE AMOUNT
INCOMING WIRE TRANSFER P| 02/24 14,473.22

 
es PAGE:
ACCOUNT: BE 21/15/2016
DOCUMENTS : 15
TERRY L HOPE 1s
3
12

*****NOBILITI IS NOW AVAILABLE AT TNBANK! !*****
Online Banking Consumer customers can now access account information on

their Mobile Phone. It's quick, convenient access at no cost to you. To
enroll, simply log in to your Online Banking account and click enroll.
If you have already chosen "Ask Me Later" or "Decline" you can still
enroll by going to My Profile, scroll down to Mobile Banking Profile,
then click Manage Device(s). You have the option to use Text Banking,
Browser Banking or dowmload the App. Enroll today!
KEKEKEKEEKEKEKEEEEEKEKEEKEEEKEEEEEEEEEKEREEKEEREEEKEEEREKEEEEEEEREREEKREEEEE
If you already use Online Banking, just go to your Profile & scroll to
the eStatement section at the bottom &@ click "Edit". If you are not an
Online Banking user, but would like to get eStatements, contact a branch
office 6 have them activate eStatments for you today. It's that easy!

LAST STATEMENT 12/15/15 7.25
4 CREDITS 33,723.48
76 DEBITS 26,433.13
THIS STATEMENT 01/15/16 7,297.60

---------- DEPOSITS ----------

REF #..... DATE...... AMOUNT REF #..... DATE...... AMOUNT REF #..... DATE......4 SMOUNT
12/16 Z00.00 1z/2zz 23,000.00
ss ses es @& & (QTHEN CREDITS =] Ss ss S82 =
DESCRIPTION DATE AMOUNT

INCOMING WIRE TRANSFER 12/17 10,469.98

 
 

> a a PAGE: 1
ACCOUNT: GE 12 /1s/zole
Z

DOCUMENTS:

TERRY L HOPE 15

*** SIGN UP FOR ESTATEMENTS TODAY AND CO PAPERLESS! ***
Why? *It reduces risks associated with having bank account information in
your mail box. *Receive your statement days sooner than waiting for a
paper statement in the mail. *It's environmentally friendly. *It's easy-
If you already use Online Banking, just go to your Profile & seroll to
the eStatement section at the bottom é click "Edit". If you are not an
Online Banking user, but would like to get eStatements, contact a branch
office & have them activate eStatements for you today. It's that easy!
We now offer REVERSE MORTCACE LOANS!
Wondering if a Reverse Mortgage is right for you? Call or visit
our Reverse Mortgage Specialist today at (865) 483-9dd44_
YOU can help Emory Vally Center by donating your old computers for their
use in Vocational Training to secure jobs in our community for the people
they support. Please contact them at (865)483-4385. Thank you!

LAST STATEMENT 11/15/16 64.37
6 CREDITS 8,495.98
69 DEBITS 7,003.42
THIS STATEMENT 12/15/16 1,556.93
--------- - DEPOSITS - ---------
REF #..... DATE...... AMOUNT REF #..... DATE......2 AMOUNT REF #..... DATE...... AMOUNT
11/25 450.00
-------- OTHER CREDITS ---------
DESCRIPTION DATE AMOUNT
INCOMING WIRE TRANSFER 1zso6 5,975.00

see CONTINUED * * *
PS PAGE: Z
ACCOUNT: GS oz 15/2017

DOCUMENTS: 3

TERRY L HOPE

DESCRIPTION

INCOMING WIRE TRANSFER

INCOMING WIRE TRANSFER

 
